Filed by Covance Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Exchange Act of 1934 Subject Company: Covance Inc. Commission File No.:1-12213 Form S-4 File No.:333-200614 The following communication was made available to Covance employees: LabCorp Laboratory Corporation of AmericaLabCorp has longitudinal data, which measures change in a particular subject over a period of time, from more than 70 million patientsLabCorp assesses more than 400,000 samples per day and annually examines about 8 million cytology and 2 million surgical pathology samplesLabCorp has a network of more than 1,700 Patient Service Centers in the United StatesLabCorp has an extensive network of 37 primary clinical and specialty testing laboratoriesLabCorp offers more than 4,000 tests worldwideAs a corporate citizen, LabCorp has contributed to the United Way for many years, donating in over 130 communities across the USLabCorp is headquartered in Burlington, North CarolinaLabCorp has annual revenue greater than $5.9 billion and a market cap of about $9 billionLabCorp serves 220,000 clients worldwide, including physicians, government agencies and managed care organizations, hospitals, clinical labs and pharmaceuticalsLabCorp was an early pioneer of genomic testing using polymerase chain reaction technologyIn 1995, National Health Laboratories merged with Roche Biomedical Laboratories and changed its name to Laboratory Corporation of AmericaCOVANCE Solutions Made RealIn 1997, Corning Inc. spun off its lab testing and pharmaceutical services businesses to create a new public company, Covance Inc.Covance Inc. is headquartered in Princeton, New JerseyCovance is one of the world's largest and most comprehensive drug development services companies, with annual revenue of greater than $2.5 billionCovance is the only contract research organization (CRO) offering full-spectrum drug development servicesCovance generates more data for FDA submissions than any other entityCovance is a market leader in central laboratory drug development services, preclinical franchises, Phase I-IV clinical trial management services, informatics and risk-based monitoring expertise, biomarker discovery and development and nutritional chemistryCovance contributed to the development of all of the 50 best-selling medicines on the market todayCovance supports clinical trials in more than 100 countries and in 2013, had more than 16,500 active client projectsCovance has established relationships with all of the top 20 pharmaceutical companies and more than 1,000 other biopharmaceutical companiesCovance has more than 12,500 employees in more than 60 countriesThrough partnerships with organizations committed to sustainable transformation such as CARE and the National Association of Free and Charitable Clinics, the Covance Charitable Foundation delivers critical health education and medical treatment to patients around the globe Cautionary Statement Regarding Forward Looking Statements This communication contains “forward-looking” statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995, known as the PSLRA.These statements, as they relate to Laboratory Corporation of America Holdings (“LabCorp”) or Covance Inc. (“Covance”), the management of either such company or the proposed transaction between LabCorp and Covance, involve risks and uncertainties that may cause results to differ materially from those set forth in the statements.These statements are based on current plans, estimates and projections, and therefore, you are cautioned not to place undue reliance on them.No forward-looking statement can be guaranteed, and actual results may differ materially from those projected.LabCorp and Covance undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future events or otherwise, except to the extent required by law.Forward-looking statements are not historical facts, but rather are based on current expectations, estimates, assumptions and projections about the business and future financial results of the pharmaceutical industry, and other legal, regulatory and economic developments.We use words such as “anticipates,” “believes,” “plans,” “expects,” “projects,” “future,” “intends,” “may,” “will,” “should,” “could,” “estimates,” “predicts,” “potential,” “continue,” “guidance,” and similar expressions to identify these forward-looking statements that are intended to be covered by the safe harbor provisions of the PSLRA.Actual results could differ materially from the results contemplated by these forward-looking statements due to a number of factors, including, but not limited to, those described in the documents LabCorp and Covance have filed with the U.S. Securities and Exchange Commission (the “SEC”) as well as the possibility that (1) LabCorp and Covance may be unable to obtain stockholder or regulatory approvals required for the proposed transaction or may be required to accept conditions that could reduce the anticipated benefits of the merger as a condition to obtaining regulatory approvals; (2) the length of time necessary to consummate the proposed transaction may be longer than anticipated; (3) problems may arise in successfully integrating the businesses of LabCorp and Covance or such integration may be more difficult, time-consuming or costly than expected; (4) the proposed transaction may involve unexpected costs; (5) the businesses may suffer as a result of uncertainty surrounding the proposed transaction, including difficulties in maintaining relationships with customers or retaining key employees; (6) the parties may be unable to meet expectations regarding the timing, completion and accounting and tax treatments of the transaction; or (7) the industry may be subject to future risks that are described in the “Risk Factors” section of the Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, the definitive proxy statement/prospectus referred to below and other documents filed from time to time with the SEC by LabCorp and Covance.Neither LabCorp nor Covance gives any assurance that either LabCorp or Covance will achieve its expectations. The foregoing list of factors is not exhaustive.You should carefully consider the foregoing factors and the other risks and uncertainties that affect the businesses of LabCorp and Covance described in the “Risk Factors” section of their respective Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, the definitive proxy statement/prospectus referred to below and other documents filed by either of them from time to time with the SEC.All forward-looking statements included in this document are based upon information available to LabCorp and Covance on the date hereof, and neither LabCorp nor Covance assumes any obligation to update or revise any such forward-looking statements. Additional Information and Where to Find It This communication does not constitute an offer to sell or the solicitation of an offer to buy any securities or a solicitation of any vote or approval in any jurisdiction, nor shall there be any sale, issuance, exchange or transfer of the securities referred to in this press release in any jurisdiction in contravention of applicable law.This document relates to a proposed transaction between Covance and LabCorp, and may be deemed to be solicitation material in respect of the proposed transaction.In connection with the proposed transaction, LabCorp filed a registration statement on Form S-4 with the SEC, which was declared effective by the SEC on January 14, 2015, and LabCorp and Covance filed the definitive proxy statement/prospectus in connection with the proposed transaction on January 16, 2015.Covance began mailing the definitive proxy statement/prospectus to Covance stockholders on January 20, 2015.This document is not a substitute for the registration statement, definitive proxy statement/prospectus or any other documents that Covance or LabCorp may file with the SEC or send to stockholders in connection with the proposed transaction. Before making any voting decision, investors and security holders of Covance are urged to read carefully and in their entirety the registration statement, definitive proxy statement/prospectus and all other relevant documents filed or that will be filed by LabCorp or Covance with the SEC in connection with the proposed transaction as they become available because they will contain important information about the proposed transaction and related matters. Investors and security holders will be able to obtain free copies of the registration statement, definitive proxy statement/prospectus and all other relevant documents filed or that will be filed by Covance or LabCorp with the SEC through the website maintained by the SEC at www.sec.gov. In addition, investors and security holders may obtain free copies of the definitive proxy statement/prospectus and other relevant documents filed by Covance with the SEC by accessing Covance’s website at www.covance.com or upon written request to Covance Inc., Office of the Secretary, 210 Carnegie Center, Princeton, New Jersey 08540.Free copies of the registration statement, definitive proxy statement/prospectus and other relevant documents filed by LabCorp with the SEC are available on LabCorp’s website at www.labcorp.com or upon written request to Laboratory Corporation of America Holdings, Office of the Secretary, 358 South Main Street, Burlington, North Carolina 27215. Participants in Solicitation LabCorp, Covance and their respective directors and executive officers may be deemed to be participants in the solicitation of proxies from Covance’s stockholders in connection with the proposed transaction.Information regarding Covance’s directors and executive officers is contained in the proxy statement for Covance’s 2014 Annual Meeting of Shareholders, which was filed with the SEC on March 24, 2014.You can obtain a free copy of this document at the SEC’s website at www.sec.gov or by accessing Covance’s website at www.covance.com.Information regarding LabCorp’s executive officers and directors is contained in the proxy statement for LabCorp’s 2014 Annual Meeting of Shareholders filed with the SEC on April 4, 2014. You can obtain a free copy of this document at the SEC’s website at www.sec.gov or by accessing LabCorp’s website at www.labcorp.com.Additional information regarding those persons and other persons who may be deemed participants in the proxy solicitation, including their respective direct and indirect interests in the proposed transaction, by security holdings or otherwise, is contained in the definitive proxy statement/prospectus and other relevant materials filed with the SEC.You may obtain free copies of these documents as described in the preceding paragraph.
